          Case 1:20-cv-01139-JEB Document 13 Filed 02/26/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                   Plaintiff,                      )
                                                   )
         v.                                        )
                                                   )
 $2,340,000.00 HELD BY LIBERIAN                    )
 COMPANY 1 ASSOCIATED WITH                         )
 PETROLEUM TANKER NAUTIC, WITH                     )
 INTERNATIONAL MARITIME                            )        Civil Action No. 20-1139 (JEB)
 ORGANIZATION NUMBER 9150377                       )
                                                   )
         - and -                                   )
                                                   )
 $9,998,941.91 ASSOCIATED WITH                     )
 PETROLEUM TANKER NAUTIC (IMO                      )
 9150377)                                          )
                                                   )
                   Defendants.                     )
                                                   )

                                             NOTICE

       By and through its undersigned counsel, Plaintiff the United States of America (“United

States” or Government”) respectfully submits this notice.

       The United States provides notice that it granted an additional extension to the claim

deadline for Crystal Holdings Limited (“Crystal Holdings”) pursuant to Supplemental

Rule G(b)(2)(ii)(B) of the Federal Rules of Civil Procedure. The deadline for Crystal Holdings to

submit a claim in this action is now set as March 18, 2021.

       Additionally, the United States granted an extension to the claim deadline of the Plaintiffs

in Levin v. Islamic Republic of Iran, Civ. A. No. 05-2494 (JEB) (D.D.C.) (the “Levin Plaintiffs”).

The deadline for the Levin Plaintiffs to submit a claim in this action is now set as 30 days following
            Case 1:20-cv-01139-JEB Document 13 Filed 02/26/21 Page 2 of 2




the Court’s resolution of the motion to quash pending before the Court in the above noted Levin

action.

          Lastly, the United States continues to believe that litigation in this forfeiture matter should

not proceed until the Court resolves the pending motions to quash in the Owens and Levin writ

proceedings. Ultimately, the Court should determine which parties have interests in the Defendant

Properties before turning to assess the bona fides and competing priorities of those interests in this

forfeiture case.

Dated: February 26, 2021
       Washington, DC
                                                   Respectfully submitted,

                                                   MICHAEL R. SHERWIN
                                                   Acting United States Attorney


                                                   By:           /s/
                                                         BRIAN P. HUDAK
                                                         MICHAEL P. GRADY
                                                         Assistant United States Attorneys
                                                         555 Fourth Street, NW
                                                         Washington, DC 20530
                                                         (202) 252-2549

                                                   Attorneys for the United States of America




                                                   -2-
